And DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US 2012/0092241) in view of Guo (US 2014/0111410).
Regarding claim 1, Shang discloses an array substrate, comprising: 
a plurality of sub-pixels arranged in an array along a first direction and a second direction, wherein the first direction and the second direction intersect (fig. 3 and fig. 1); 
a plurality of gate lines extending in the first direction (horizontal) and arranged in the second direction (see G, fig. 3 and fig. 1); and 
a plurality of data lines (D, fig. 3 and fig. 1) extending in the second direction (vertical) and arranged in the first direction, wherein the plurality of data lines comprise 
wherein two adjacent sub-pixels arranged in the first direction are respectively connected to the first data line and the second data line (fig. 1), and 
one column of sub-pixels extending in the second direction are connected to the first data line (fig. 1), or one column of sub-pixels extending in the second direction are connected to the second data line (see fig. 1).  
Shang fails to disclose at least one column of subpixels arranged between two columns of sub-pixels connected to the same data line.
Guo discloses at least one column of subpixels is arranged between two columns of sub-pixels connected with the same data line (see fig. 6).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Guo in the device of Shang. The motivation for doing so would have been to provide the ability increase pixel charging time for better picture (para. 54, 53).
Regarding claim 2, Shang discloses, wherein the plurality of gate lines comprise a first gate line and a second gate line alternately arranged in the second direction, a 
Regarding claim 3, Shang discloses wherein the one column of sub-pixels extending in the second direction are all connected to a same data line (see fig. 1).  
Regarding claim 4, Shang discloses, wherein among the sub-pixels arranged in the first direction, an odd number of sub-pixels are provided between two sub-pixels connected to 18C19P4112-01 US a same data line (see fig. 3).  
Regarding claim 5, Shang discloses wherein among the sub-pixels arranged in the first direction, one sub-pixel is provided between the two sub-pixels connected to the same data line (see fig. 3).  
Regarding claim 6, Shang discloses wherein among the sub-pixels arranged in the first direction, two sub-pixels located on both sides of a same data line and next to the same data line are connected to a same gate line (see fig. 3).  
Regarding claim 7, Shang discloses wherein among the sub-pixels arranged in the first direction, two sub-pixels located on both sides of a same data line and next to the same data line are connected to different data lines (see fig. 3).  
Regarding claim 8, Shang discloses wherein the plurality of sub-pixels are divided into a first sub-pixel group and a second sub-pixel group alternately arranged in the first direction, each sub-pixel group comprises two columns of sub-pixels extending in the second direction and arranged in the first direction (see fig. 3 and fig. 1); 
one sub-pixel group is between the first data line and the second data line, which are adjacent, and two sub-pixels arranged in the first direction in a respective sub-pixel 
each of the sub-pixels in the first sub-pixel group is connected to the data line close to the sub-pixel, and each of the sub-pixels in the second sub-pixel group is connected to the data line away from the sub-pixel (fig. 3 and fig. 1).  
Regarding claim 9, Shang discloses wherein one column of sub-pixels extending in the second direction have the same color, and the two adjacent sub-pixels arranged in the first direction have different colors (see fig. 3 and fig. 1).  
Regarding claim 10, Shang discloses wherein adjacent sub-pixels with a same color and arranged in the first direction are respectively connected to the first data line and the second data line (see fig. 3 and fig. 1).   
Claims 11-14 and 16 are rejected for the same reasons as stated above (see claims 5-6, 8-10 and 1, respectively).
Regarding claim 17, Gou discloses wherein an odd column of sub-pixels is arranged between two columns of sub-pixels connected with the same data line (fig. 5).
Regarding claim 18, Gou discloses wherein one column of the sub-pixels is arranged between two columns of sub-pixels connected with the same data line (fig. 5).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Guo in further view of Yang (US 2019/0025965).
Regarding claim 15, Shang fails to disclose touch electrodes.
Shang fails to disclose touch electrodes.

When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Yang in the device of Shang. The motivation for doing so would have been to provide the ability to have a touch display (Yang; fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBIN J MISHLER/Primary Examiner, Art Unit 2628